Order filed, March 18, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00176-CV
                                 ____________

   IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED, Appellant


                   On Appeal from the County Court at Law
                            Waller County, Texas
                        Trial Court Cause No. P09-52


                                     ORDER

      The reporter’s record in this case was due February 4, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sheila May, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM